UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 17, 2013 JMP Group Inc. (Exact name of registrant as specified in its charter) Commission File Number: 001-33448 Delaware (State or other jurisdiction of incorporation) 20-1450327 (IRS Employer Identification No.) 600 Montgomery Street, Suite 1100 San Francisco, CA94111 (Address of principal executive offices, including zip code) 415-835-8900 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any o f the following provisions : [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 ) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12 ) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) ) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) ) Item 5.07. Submission of Matters to a Vote of Security Holders. On June 17, 2013, JMP Group Inc. (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”). The proxy statement and solicitation pertaining to the Annual Meeting were previously filed with the Securities and Exchange Commission. Shares eligible to vote were 22,780,052 at the record date of May 9, 2013. At the Annual Meeting, a majority of the total outstanding shares (i) elected all nine nominees for the board of directors (which directors shall serve until the next annual meeting of stockholders); (ii) approved the Company’s executive compensation; and (iii) ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013. The number of votes cast for or against, and the number of withheld and total broker non-votes with respect to, each matter voted upon, as applicable, are set forth below: Proposal 1. Election of directors. Nominee For Against Withheld Broker Non-Votes Joseph A. Jolson 0 Craig R. Johnson 0 Mark L. Lehmann 0 Carter D. Mack 0 Glenn H. Tongue 0 Kenneth M. Karmin 0 H. Mark Lunenburg 0 David M. DiPietro 0 Jonathan M. Orszag 0 The following matters were approved by the votes indicated: Proposal 2. Advisory vote on executive compensation. For Against Abstain Broker Non-votes Proposal 3. Ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2013. For Against Abstain Broker Non-votes * * Not applicable Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JMP GROUP INC. Date: June 17, 2013 By: /s/Scott Solomon Scott Solomon Chief Legal Officer and Secretary
